PER CURIAM.
We conclude that the trial court departed from the essential requirements of law by denying the petition for writ of habeas corpus without affording petitioner the opportunity to reply to respondent’s response below. See Jones v. Singletary, 709 So.2d 656 (Fla. 1st DCA 1998); Bard v. Wolson, 687 So.2d 254 (Fla. 1st DCA 1996). Accordingly, the trial court’s order denying the petition for writ of habeas corpus is quashed and the matter is remanded for further proceedings.
REVERSED and REMANDED for further proceedings.
JOANOS, KAHN and PADOVANO, JJ„ concur.